Matter of Beverly F. (2017 NY Slip Op 03949)





Matter of Beverly F.


2017 NY Slip Op 03949


Decided on May 17, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
BETSY BARROS, JJ.


2016-12875
 (Index No. 501506/16)

[*1]In the Matter of Beverly F. (Anonymous), appellant. Creedmoor Psychiatric Center, respondent.


Mental Hygiene Legal Service, Mineola, NY (Michael D. Neville, Lisa Volpe, and Dennis B. Feld of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York, NY (Steven C. Wu and Seth M. Rokosky of counsel), for respondent.

DECISION & ORDER
In a proceeding for permission to administer a course of electroconvulsive therapy to a patient over the patient's objection, the patient appeals from an order of the Supreme Court, Queens County (McDonald, J.), dated December 6, 2016, which, after a hearing, granted the petition.
ORDERED that the order is affirmed, without costs or disbursements.
The State may administer a course of medical treatment against a patient's will if it establishes, by clear and convincing evidence, that the patient lacks "the capacity to make a reasoned decision with respect to proposed treatment," and that "the proposed treatment is narrowly tailored to give substantive effect to the patient's liberty interest, taking into consideration all relevant circumstances, including the patient's best interests, the benefits to be gained from the treatment, the adverse side effects associated with the treatment and any less intrusive alternative treatments" (Rivers v Katz, 67 NY2d 485, 497-498; see Matter of Adam K., 110 AD3d 168, 172). Whether a mentally ill patient has the capacity to make a reasoned decision with respect to treatment is a question of fact for the hearing court, the credibility findings of which are entitled to due deference (see Matter of Harvey S., 38 AD3d 906, 907; Matter of William S., 31 AD3d 567, 568; Matter of Joseph O., 245 AD2d 856, 857). Here, the appellant did not dispute that she lacked the capacity to make a reasoned decision regarding the proposed treatment. Further, considering all of the relevant circumstances, including the appellant's best interests, the potential benefits and hazards of the proposed treatment, and the lack of less intrusive alternatives, the petitioner established, by clear and convincing evidence, that the proposed treatment is narrowly tailored to protect the appellant's liberty interest (see Rivers v Katz, 67 NY2d at 497-498; Matter of William S., 31 AD3d at 568-569).
RIVERA, J.P., AUSTIN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court